Title: To Thomas Jefferson from James Madison, 18 March 1805
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Williamsburg March 18h. 1805
                  
                  I have enclosed a Letter from Mr Bracken, who was appointed administrator for Mr Bellini, to Mr. Mazzei, which, he informs me, gives particular State of the affairs of our deceased Friend.—It appears from what Mr Bracken says, that there is Property remaining to the amount of nearly £300.
                  A Certificate of the Death of Mr Bellini is forwards by this Post to Govr Page, with a Request, that he wd. cause the Seal of the State to be affixed, & then to transmit it to you— 
                  I congratulate our common Country upon your Reelection; & am Dr Sir, with sincerest Respect & Esteem Yr Friend & Sert.
                  
                     J Madison 
                     
                  
               